Citation Nr: 0514442	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-07 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
shrapnel wound to the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which continued disability evaluation of a 
superficial shrapnel wound of the left knee at a non-
compensable evaluation.  

The Board notes that the RO also continued a 30 percent 
evaluation for residuals of a shrapnel wound to the right 
leg.  Though the veteran filed a timely Notice of 
Disagreement and a Statement of the Case (SOC) was issued, 
the veteran did not perfect an appeal regarding this matter.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's superficial shrapnel wound scarring to the 
left knee is not deep and does not limit motion.  It does 
not cover an area exceeding 6 square inches, and is not 
unstable or painful on examination.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
superficial shrapnel wound to the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in April 2003, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for increased rating, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was also advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The May 2003 rating decision and January 2004 SOC notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for increased evaluations.  The 
January 2004 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the 
veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The Board is mindful that, in concluding that the VCAA 
notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the appellant.  However, at bottom, what 
the VCAA seeks to achieve is to give the appellant notice of 
the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, No. 02-1077, slip op. 
at 33 (U.S. Vet. App. Apr. 14, 2005).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Medical records from the Jackson VA Medical Center (VAMC) 
and Rankin Medical Rehabilitation have been associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran a medical 
examination in April 2003 for the purpose of determining the 
nature and severity of his wound.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran is currently service connected for superficial 
shrapnel wound of the left knee at a non-compensable 
evaluation.  

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R., Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities. 38 C.F.R. § 4.1 (2004) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.2 (2004) requires that medical reports be interpreted in 
light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 (2004) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2004).

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States 
Court of Appeals for Veterans Claims (CAVC) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 (2004).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are evaluated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) (40 percent); area 
or areas exceeding 72 square inches (465 sq. cm.) (30 
percent); area or areas exceeding 12 square inches (77 sq. 
cm.) (20 percent); and area or areas exceeding 6 square 
inches (39 sq. cm) (10 percent).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id. at Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Id. at Note (2).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion with an area or areas 
of 144 square inches (929 sq. cm.) or greater, warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2004).

Superficial unstable scars warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2). Superficial scars that are 
painful on examination also warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
medical records from the Jackson VAMC dated from April 2002 
to January 2004 and treatment records from Rankin Medical 
Rehab dated from February 2003 to April 2003 which chronicle 
the veteran's lower extremity disabilities.  It is clear 
from the reports that the veteran's primary disability in 
the lower extremities is peripheral neuropathy. 

The veteran's VA examination in April 2003 revealed two one 
inch long flat, hypopigmented scars on the lower portion of 
the left patella, not adhering to underlying tissues.  The 
scars were also without chronic skin changes, without any 
ulcerations or skin breakdown, without loss of tissue 
beneath the scars.  Additionally, the scars were not 
appreciably tender.  Range of motion of the left knee was 
from 0 to 100 degrees.  The examiner's impression was 
superficial scarring to the left knee.    

Based on the medical evidence presented, the Board finds 
that a compensable rating for the veteran's superficial scar 
is not warranted.  There is no indication that the veteran's 
one-inch scar is unstable or painful on examination.  The 
scar is described as superficial; therefore classification 
as a deep scar is inappropriate.  The veteran has decreased 
motion of the left knee that has not been attributed to the 
scarring, but even if it was, the area involved is less than 
6 square inches. 

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.§ 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his left knee scar.  
There is no objective evidence that the veteran's left knee 
scar disability, in and of itself, has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

A compensable evaluation for a superficial shrapnel wound of 
the left knee is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


